 Case 2:19-cv-01594-GMN-DJA Document 29
                                     28 Filed 09/09/21
                                              09/02/21 Page 1 of 8
                                                                 6




 1   DILLON G. COIL, ESQ.
     Nevada Bar No. 11541
 2   WILLIAM T. MARTIN, ESQ.
     Nevada Bar No. 2534
 3
     GGRM LAW FIRM
 4   2770 S. Maryland Parkway, Suite 100
     Las Vegas, NV 89109
 5   Phone: 702. 384.1616 ~ Fax: 702.384.2990
 6   Email: dcoil@ggrmlawfirm.com
             wmartin@ggrmlawfirm.com
 7
     Attorneys for Plaintiff
 8
                                  UNITED STATES DISTRICT COURT
 9
                          DISTRICT OF NEVADA, SOUTHERN DIVISION
10
11
      RAUL HERRERA, individually;                   CASE NO.: 2:19-cv-01594-GMN-DJA
12
                     Plaintiff,                     STIPULATION AND ORDER TO
13                                                  EXTEND DISCOVERY DEADLINES
14            vs.                                   (SIXTH REQUEST)

15    ARAMARK SERVICES, INC., a foreign
      corporation; DOES I through V; and ROE
16
      BUSINESS ENTITIES I through V,
17    inclusive,

18                   Defendants.
19
             Pursuant to LR 26-3 and the scheduling order (Doc. 15) in this matter, Plaintiff, RAUL
20
     HERRERA, by and through his attorneys of record, GGRM Law Firm, and Defendant
21
     ARAMARK CORRECTIONAL SERVICES, LLC, incorrectly named in the complaint as
22
     ARAMARK SERVICES, INC., (collectively “the Parties”) by and through its attorneys,
23
     LEWIS BRISBOIS BISGAARD & SMITH LLP (collectively “the Parties”) hereby
24
     respectfully submit their Stipulation and Order to Extend Time for Discovery (Sixth Request)
25
     pursuant Rules 6(b) and 26(f) of the Federal Rules of Civil Procedure and LR IA 6-1 and LR
26
     26-3.
27
             This is the Parties’ Sixth Request for an Extension of Time and the same is not brought
28
                                                    1
 Case 2:19-cv-01594-GMN-DJA Document 29
                                     28 Filed 09/09/21
                                              09/02/21 Page 2 of 8
                                                                 6




 1   for purposes of delay, but rather for the purposes of allowing Plaintiff and Defendant to further
 2   pursue settlement negotiations and allow their experts more time to prepare their expert
 3   reports. Furthermore, Plaintiff had shoulder surgery on January 13, 2021 and is currently
 4   recuperating from that surgery.
 5          This stipulation is brought in compliance with LR 26-3 as it is filed more than 20 days
 6   before the expiration of Plaintiff’s Initial Expert Disclosure deadline. Due to certain
 7   complexities in this case, and in particular, the ongoing COVID-19 pandemic and resulting
 8   governmental and Court precautionary restrictions, the parties jointly request a 90-day
 9   extension of the deadline for plaintiff’s initial expert disclosure, defendant’s initial expert
10   disclosures, rebuttal expert disclosures, and deadline to file motion(s) to add parties or amend
11   pleadings as detailed herein.
12
            REASONS WHY THE DISCOVERY REMAINING WAS NOT COMPLETE
13
     WITHIN THE DEADLINES CONTAINED IN THE DISCOVERY SCHEDULING
14
     ORDER
15
16          The extension is sought for the following reasons:
17          The parties have conducted discovery in a reasonable manner, however, although
18   certain restrictions have been lifted, the COVID-19 environment has slowed down the normal
19   time it takes to conduct discovery as people are working from home and related issues that
20   negatively impact the situation. Furthermore, as previously discussed, Plaintiff had shoulder
21   surgery on January 13, 2021 which he alleges was injured as a result of the subject incident
22   and he is still recuperating. Additional time is needed by both parties to further develop their
23   cases as well as attempt to resolve the case as they have recently had more substantive
24   settlement negotiations.
25          IT IS HEREBY STIPULATED AND AGREED to by the Parties that the discovery
26   deadlines in this matter be continued for a period of 90 days to allow the parties additional
27   time to have settlement discussions, for discovery to be completed, to retain and disclose
28
                                                    2
 Case 2:19-cv-01594-GMN-DJA Document 29
                                     28 Filed 09/09/21
                                              09/02/21 Page 3 of 8
                                                                 6




 1   experts. This additional time will also account for the ongoing COVID-19 preventative
 2   restrictions and any potential future preventative actions taken by federal, state and local
 3   governments should they be implemented.
 4
 5   STATEMENT SPECIFYING THE DISCOVERY THAT HAS BEEN COMPLETED.

 6
        1. The parties participated in the Fed.R.Civ.P 26(f) conference; Parties have made their
 7
            disclosures and supplements pursuant to Fed.R. Civ. P. 26.1(a)(1);
 8
        2. Defendant propounded written discovery to Plaintiff.
 9
        3. Plaintiff responded to Defendant’s written discovery.
10
        4. Plaintiff propounded written discovery to Defendant.
11
        5. Defendant responded to Defendant’s written discovery.
12
        6. Defendant deposed Plaintiff on January 4, 2021.
13
        7. Plaintiff deposed Bryan Inmon on January 22, 2021.
14
        8. Plaintiff deposed Defendant’s FRCP 30(b)(6) witness on February 9, 2021.
15
        9. Defendant deposed a detention center deputy that witnessed the subject incident on
16
            February 11, 2021.
17
        10. Defendant deposed Plaintiff’s workers compensation treating physician on February 24,
18
            2021.
19
        11. Site inspections were completed on May 4, 2021.
20
        12. Plaintiff deposed Jamie Perez Verdin on August 23, 2021.
21
22      SPECIFIC DESCRIPTON OF DISCOVERY THAT REMAINS TO BE DONE
23
        1. Designation of expert witnesses;
24
        2. Designation of rebuttal expert witnesses;
25
        3. Fact and witness depositions;
26
        4. Plaintiff’s treating physicians’ depositions;
27
        5. Expert witnesses’ depositions; and
28
                                                   3
 Case 2:19-cv-01594-GMN-DJA Document 29
                                     28 Filed 09/09/21
                                              09/02/21 Page 4 of 8
                                                                 6




 1         6.   Such other discovery as is permitted.
 2              The Parties are diligently moving forward with discovery. The current deadline for
 3   Plaintiff’s Initial Disclosure of Experts is October 5, 2021. Accordingly, this request is being
 4   brought more than 21 days prior to that date. Here, good cause exists because the parties have
 5   been diligent in conducting discovery. However, additional time is needed for the parties to
 6   engage in settlement discussions, to complete discovery, to account for the current COVID-
 7   19 environment and ongoing protective measures and for Plaintiff to further recuperate from
 8   his January 13, 2021 surgery.
 9
                PROPOSED SCHEDULE FOR COMPLETING REMAINING DISCOVERY
10
                As a result of the above, it is requested that the discovery deadlines be continued 90
11
     days from their present deadlines as follows:
12
13              PROPOSED SCHEDULE FOR COMPLETING REMAINING DISCOVERY
14
               Amend Pleadings/Add Parties                  10/05/2021     01/03/2022
15
               Plaintiff’s Initial Expert                   10/05/2021     01/03/2022
16
               Defendant’s Initial Expert Disclosure        11/03/2021     02/01/2022
17
               Rebuttal Expert Disclosure                   12/07/2021     03/07/2022
18
               Discovery Cut-off                            11/04/2021     02/02/2022
19
               Dispositive Motions                          12/06/2021     03/07/2022
20
               Joint Pretrial Order                         03/07/2022     06/06/2022
21
22   ///
23
24
25
26
27
28
                                                        4
 Case 2:19-cv-01594-GMN-DJA Document 29
                                     28 Filed 09/09/21
                                              09/02/21 Page 5 of 8
                                                                 6




 1                                               CONCLUSION
 2
 3          Based on the foregoing the Parties respectfully request that this Honorable Court

 4   approve this Sixth Stipulation to Extend the Time for Discovery.

 5
      DATED this 2nd day of September, 2021.          DATED this 2nd day of September, 2021.
 6
                                                      LEWIS BRISBOIS BISGAARD &
 7                                                    SMITH LLP
      GGRM LAW FIRM
 8
      /s/ William T. Martin                           /s/ Steven L. Foremaster
 9    ___________________________________             __________________________________
      DILLON G. COIL, ESQ.                            JAMES E. MURPHY, ESQ.
10                                                    Nevada Bar No. 8586
      Nevada Bar No. 11541
                                                      STEVEN L. FOREMASTER, ESQ.
11    WILLIAM T. MARTIN, ESQ.                         Nevada Bar No. 10350
      Nevada Bar No. 1494                             6385 S. Rainbow Blvd., Suite 600
12    2700 S. Maryland Pkwy, Ste. 100                 Las Vegas, NV 89118
      Las Vegas, NV 89109                             Attorneys for Defendant
13
      Attorneys for Plaintiff
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  5
 Case 2:19-cv-01594-GMN-DJA Document 29
                                     28 Filed 09/09/21
                                              09/02/21 Page 6 of 8
                                                                 6



                                         ORDER
            ORDER Based upon the Stipulation of the Parties hereto, and with good cause
 1
 2   IT IS SO ORDERED
     appearing  therefore, IT subject to the
                              IS HEREBY      following
                                          ORDERED,     modification.
                                                     that the StipulationThe  Joint Pretrial
                                                                          to Extend DiscoveryOrder
                                                                                              is
     deadline is April 6, 2022. If dispositive motions are filed, the deadline for filing the
 3
     hereby  granted.
     joint pretrial order will be suspended until 30 days after decision on the dispositive
 4   motions or further court order.
                                    DATED: this _______ day of September, 2021.
 5            DATED this 9th day of September, 2021.
 6                                  _____________________________________________
                                  ______________________________________
                                  UNITED STATES DISTRICT JUDGE
 7
                                  Daniel J. Albregts
 8   Respectfully submitted by    United States Magistrate Judge
 9
     GGRM LAW FIRM
10
     /s/ William T. Martin
11   ___________________________________
     DILLON G. COIL, ESQ.
12
     Nevada Bar No. 11541
13   WILLIAM T. MARTIN, ESQ.
     Nevada Bar No. 1494
14   2700 S. Maryland Pkwy, Ste. 100
15   Las Vegas, NV 89109

16   Attorneys for Plaintiff
17
18
19
20
21
22
23
24
25
26
27
28
                                                  6
                 Case
                  Case2:19-cv-01594-GMN-DJA
                       2:19-cv-01594-GMN-DJA Document
                                              Document28-1
                                                       29 Filed
                                                           Filed09/09/21
                                                                 09/02/21 Page
                                                                           Page71ofof82


Gianna Mosley

From:                                     Foremaster, Steven <Steven.Foremaster@lewisbrisbois.com>
Sent:                                     Tuesday, August 31, 2021 11:03 AM
To:                                       Gianna Mosley
Cc:                                       Rebeca Guardado; Will Martin; Murphy, James; Foremaster, Steven
Subject:                                  RE: Herrera vs. Aramark - SAO to Extend Deadlines


Hi Gianna,

We are ok with the dates in the draft SAO. You can use either Mr. Murphy’s or my e-signature to submit to the Court.

Foremaster




                                                 Steven L. Foremaster
                                                 Attorney
                                                 Steven.Foremaster@lewisbrisbois.com

                                                 T: 702.693.4304 F: 702.893.3789

6385 South Rainbow Blvd., Suite 600, Las Vegas, NV 89118 | LewisBrisbois.com

Representing clients from coast to coast. View our locations nationwide.

This e-mail may contain or attach privileged, confidential or protected information intended only for the use of the intended recipient. If you are not the
intended recipient, any review or use of it is strictly prohibited. If you have received this e-mail in error, you are required to notify the sender, then
delete this email and any attachment from your computer and any of your electronic devices where the message is stored.
From: Gianna Mosley <gmosley@ggrmlawfirm.com>
Sent: Monday, August 30, 2021 10:03 AM
To: Foremaster, Steven <Steven.Foremaster@lewisbrisbois.com>
Cc: Rebeca Guardado <rguardado@ggrmlawfirm.com>; Will Martin <wmartin@ggrmlawfirm.com>
Subject: [EXT] RE: Herrera vs. Aramark - SAO to Extend Deadlines

Caution:This email originated from outside of the organization. Do not click links or open attachments unless
you recognize the sender and know the content is safe.*



Good morning Counsel,

I am kindly following up regarding the SAO.

Kind regards,

                                                       Gianna Mosley
                                                       Litigation Assistant
                                                       O: 702.384.1616 | F: 702.384.2990 | www.ggrmlawfirm.com
                                                       2770 S. Maryland Pkwy., Ste. 100 Las Vegas, NV 89109

                                                                          1
                Case
                 Case2:19-cv-01594-GMN-DJA
                      2:19-cv-01594-GMN-DJA Document
                                             Document28-1
                                                      29 Filed
                                                          Filed09/09/21
                                                                09/02/21 Page
                                                                          Page82ofof82




From: Gianna Mosley
Sent: Friday, August 27, 2021 11:46 AM
To: 'Steven.Foremaster@lewisbrisbois.com' <Steven.Foremaster@lewisbrisbois.com>
Cc: Rebeca Guardado <rguardado@ggrmlawfirm.com>; Will Martin <wmartin@ggrmlawfirm.com>
Subject: FW: Herrera vs. Aramark - SAO to Extend Deadlines

Good morning Counsel,

Please review the attached SAO to Extend Deadlines. Please let us know of any revisions and if we may affix your e-
signature.

Kind regards,

                                            Gianna Mosley
                                            Litigation Assistant
                                            O: 702.384.1616 | F: 702.384.2990 | www.ggrmlawfirm.com
                                            2770 S. Maryland Pkwy., Ste. 100 Las Vegas, NV 89109




* * * This e-mail and any attachments may contain confidential and privileged information. If you are not the intended
recipient, please notify the sender immediately by return e-mail, delete this e-mail and destroy any copies. Any
dissemination or use of this information by a person other than the intended recipient is unauthorized and may be
illegal.




                                                           2
